DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3-6, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Woody U.S. Publication 2009/0288479 A1.
 	With respect to claims 1 and 9-10, the Woody U.S. Publication 2009/0288479 A1 reference discloses in paragraphs such as 0029 and 0032, and figures such as 5, an acoustic cell retention device, comprising: a chamber 34; at least one ultrasonic transducer 14 coupled to the chamber; at least one reflector (inherent to the reflected waves)(paragraph 0022) opposite the at least one ultrasonic transducer across the chamber; the at least one ultrasonic transducer configured to be excited to generate a multi-dimensional acoustic standing wave with the at least one reflector, wherein the multi-dimensional acoustic standing wave is configured to retain cells and pass fluid in which the cells are entrained.  Figure 5 shows inlets and outlets. 
 	With respect to claim 3, paragraphs 0029 and 0032 disclose the multi-dimensional acoustic standing wave is further configured to generate a pressure rise and an acoustic radiation force on the cells at an interface region of the multi-dimensional acoustic standing wave.  
 	With respect to claims 4-5, figure 4 and 5 disclose further comprising a locale adjacent to the interface region where the cell concentration is increased.  
 	With respect to claim 6, the reference further discloses the multi-dimensional acoustic standing wave is further configured to generate an acoustic radiation force with an axial force component and a lateral force component that are of the same order of magnitude.
  
	With respect to claims 11, 13, 16, 19, and 20, the Woody U.S. Publication 2009/0288479 A1 reference discloses in paragraphs 0029, 0032 and figures 4-5 and full disclosure, a method for retaining biological material/ cells 32 in a fluid mixture 30, comprising: flowing the fluid mixture containing the biological material through an acoustic retention device, the device comprising: a chamber; at least one ultrasonic transducer 14 fluidly coupled to the chamber34; at least one reflector opposite the at least 
	With respect to claim 14, figure 4 further discloses comprising increasing biological material concentration adjacent to the interface region.  
 	With respect to claim 15, figure 4 further discloses increasing biological material concentration in the multi-dimensional acoustic standing wave.  
 	With respect to claim 16, the reference further discloses in figures such as 4 and full disclosure, exciting the at least one ultrasonic transducer to generate the multi-dimensional acoustic standing wave with an axial force component and a lateral force component that are of the same order of magnitude.  
 	With respect to claim 18, further comprising flowing media through the chamber 34 while the biological material is retained to perform a media exchange for or washing of the biological material paragraphs 0022-0032.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woody as applied above further in view of Warner U.S. Publication 2014/0193381 A1.
 	With respect to claims 7-8 and 17, the Warner U.S. Publication 2014/0193381 A1 reference discloses the limitation not disclosed by the Woody reference, wherein, the transducer devices for controlling cells that also control flow rate (0012) and feedback mechanism (0136) in a closed loop to provide increased control to the device for separation.  
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody reference and use the feedback and flow rate control systems, since the Warner reference discloses it would provide for the added benefit of increased control over the system and separation. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woody as applied above further in view of Strand U.S. Publication 2006/0037915 A1.
 	With respect to claims 2 and 12, the Woody reference does not disclose the limitation disclosed by the Strand U.S. Publication 2006/0037915 A1 reference in figure 27 and disclosure a recirculation path would increase the amount of separation obtained. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody reference and use the recirculation, since the Strand reference discloses it would provide the added benefit of increased separation.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774